DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or fairly suggest receiving a type identifier that indicates a type of a data stream of a first service sent by the first application server and determining whether the type identifier is a first identifier or a second identifier, wherein the a delay for a data stream indicated by the first identifier is less than a delay for a data stream indicated by the second identifier and receiving the data stream using first or second TCP connection based on the received type identifier, as specified in independent claims 1, 7, 13, and 14.
The prior art does not teach or fairly suggest when the electronic device determines that a traffic of the data stream received in a unit time is greater than a first threshold, obtaining, by the electronic device, a creation time of each data stream from the first application server; simultaneously receiving, by the electronic device based on the creation time of the data stream using both the first TCP connection and the second TCP connection, N data streams whose creation time is later than a specified threshold, wherein N is a positive integer greater than or equal to 1; and when the electronic device determines that traffic of the data stream received in the unit time is less than a second threshold, receiving, by the electronic device, the data stream using the second TCP connection, wherein the first threshold is greater than the second threshold, as specified in independent claims 5 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Kim (US 2017/0063699 A1) discloses multi-path transmission using segment lists.
Yi et al (US Patent No. 9,883,000 B2) discloses server push service using a specific MPTCP connection.
Zhu et al (US 2019/0386911 A1) discloses multi-subflow transmission method.
Perras, Michelle et al (WO 2019/014426 A9) discloses communication path management.
Sze, David et al (WO 2018/112657 A1) discloses packet transmission utilizing a connection based on type of stream.
Condeixa et al (US 2018/0220283 A1) discloses system for managing data with multi-paths and multi-networks.
Lapidous et al (US 2017/0346762 A1) discloses system for improving an aggregated throughput of simultaneous connections.
Jeong (US 2015/0341830 A1) discloses apparatus for improving quality of service that is user experiences when media is transmitted through WLAN.
Wei et al (US 2018/0212883 A1) discloses data transmission method implemented by MPTCP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472